Knowlton, J.
A corporation is liable in damages for the publication of a libel, as it is for its other torts. Whitfield v. South Eastern Railway, El., Bl. & El. 115. Philadelphia, Wilmington, Baltimore Railroad v. Quigley, 21 How. 202. Samuels v. Evening Mail Association, 75 N. Y. 604, following the dissenting opinion in 9 Hun, 294. To establish its liability, the publication must be shown to have been made by its authority, or to have been ratified by it, or to have been made by one of its servants or agents in the course of the business in which he was employed.
In the present case, we think there was evidence against the defendant, upon each of these grounds, which should have been submitted to*the jury for their consideration.
It was admitted that a libellous extract from a newspaper was kept posted forty days in a conspicuous place in the defendant’s office in Boston, which was arranged especially for the sale and advertising of railroad tickets, and was in the immediate charge of one of.the defendant’s employees. The plaintiff was a railroad ticket broker doing business on the same street. The state*517ments in the libel indicated that he was not a safe and reliable person from whom to buy tickets. . From the evidence in the case the jury might have inferred that the defendant’s office was used, not merely for advertising tickets, but for advertising and publishing any other information of interest to persons about to purchase tickets, which would be likely to induce them to. buy. at the defendant’s office rather than elsewhere. One who maintains a place of business may be presumed to have general knowledge of what is done there. The jury might properly have found that the defendant, having its principal terminus and the offices of its principal managing agents in Boston, had knowledge from time to time of what kinds of advertisements and notices were posted in its ticket office there, and that the libel would not have remained so long in that conspicuous place if the corporation had not originally authorized, or afterwards ratified, the act of posting it.
But theré was additional evidence of ratification of this publication by the defendant. We have the letter of the defendant’s general passenger agent, written nearly a month before the publication was discontinued, in which he declined to interfere with it. This agent “ was in general charge, on behalf of said corporation, of all the tickets and sales of tickets, for the transportation of passengers over the road of the defendant corporation and its connections, and had the general control and supervision of all the offices used for, and the agents employed by, said corporation in the sale of said tickets.” He was the representative of the corporation, to determine in its behalf what kinds of notices should be posted in its ticket offices. His determination to permit the libel to remain before the eyes of the public in the defendant’s ticket office was an act of the defendant ; and it was evidence from which, in connection with the other evidence in the case, the jury might have inferred a ratification of the original publication, and also a publication from that time, by the defendant. Baldwin v. Casella, L. R. 7 Ex. 325. Smith v. Water Commissioners, 38 Conn. 208. St. James Parish v. Newburyport & Amesbury Horse Railroad, 141 Mass. 500.
Upon the third ground, we think it was a question for the jury, on the whole evidence, whether the defendant was not responsible for the original act of Dow, without actual knowl*518edge or subsequent ratification of it. Dow was in charge of the office, subject to the supervision of the general passenger agent. One of the uses of the office was to advertise tickets, and presumptively to furnish information in relation to the purchase of tickets. It may be inferred that it was a part of his duty to post in the office notices pertaining to the business carried on there. The libel which he posted was calculated to diminish the plaintiff’s, and thereby to increase the defendant’s, income from the sale of tickets. In these and other facts and circumstances, there was evidence that his act was done in the course of his business as a servant of the defendant. If it was so done, the defendant is liable for it, even though it was in excess of his authority and wrongful. Howe v. Newmarch, 12 Allen, 49. Hawes v. Knowles, 114 Mass. 518. Levi v. Brooks, 121 Mass. 501. Goddard v. Grand Trunk Railway, 57 Maine, 202. Philadelphia Reading Railroad v. Derby, 14 How. 468.

Exceptions sustained.